NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-50265

              Plaintiff - Appellee,              D.C. No. 3:08-cr-01170-L-1

  v.
                                                 MEMORANDUM *
JOSE SILVINO IBARRA-MURIETTA,
aka Jose Silvino Ortiz-Castaneda,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-50266

              Plaintiff - Appellee,              D.C. No. 3:11-cr-02653-WQH-1

  v.

JOSE SILVINO IBARRA-MURIETTA,
aka Jose Silvino Ortiz-Castaneda,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding
                    William Q. Hayes, District Judge, Presiding

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                        **
                            Submitted August 1, 2013

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

      Jose Silvino Ibarra-Murietta appeals from the district court’s judgment and

challenges the 87-month sentence imposed following his guilty-plea conviction for

assault on a federal officer, in violation of 18 U.S.C. § 111; and being a deported

alien found in the United States, in violation of 8 U.S.C. § 1326. He also appeals

from the 24-month sentence imposed following revocation of his supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in imposing Ibarra’s 87-month

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See id.

      The district court also did not abuse its discretion in imposing the 24-month

sentence upon revocation of supervised release. See id. Contrary to Ibarra’s

contention, the sentence is substantively reasonable and the district court properly

considered Ibarra’s prior violent crimes in assessing the need to protect the public

from further crimes. See 18 U.S.C. § 3583(e).

      AFFIRMED.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).